MEMORANDUM ***
Imelda Romo de Salas, Edgar Jesus Salas-Romo and Nallely Gisela Salas-Romo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their appeals from an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petition for review for lack of jurisdiction.
The IJ denied cancellation for failure to demonstrate hardship and the period and for failure to demonstrate continuous physical presence, and the BIA summarily affirmed. Petitioners contend they established ten years of continuous physical presence, they received ineffective assistance of council and their due process rights were violated when the BIA failed to remand their case to the IJ. We lack jurisdiction to consider any of these eontentions because the petitioners failed to raise them before the BIA and, thus, failed to exhaust their administrative remedies. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.